 
 
I 
108th CONGRESS
2d Session
H. R. 4726 
IN THE HOUSE OF REPRESENTATIVES 
 
June 25, 2004 
Mr. Carter introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To prevent discriminatory taxation of natural gas pipeline property by the States. 
 
 
1.Prevention of discriminatory taxation of natural gas pipeline property 
(a)DefinitionsIn this section— 
(1)the term assessment means valuation for a property tax levied by a taxing district; 
(2)the term assessment jurisdiction means a geographical area used in determining the assessed value of property for ad valorem taxation; 
(3)the term natural gas pipeline property means all property, real, personal and intangible, owned or used by a natural gas pipeline providing transportation or storage subject to the jurisdiction of the Federal Energy Regulatory Commission; 
(4)the term commercial and industrial property means property, other than natural gas pipeline property, public utility property and land used primarily for agricultural purposes or timber growing, devoted to a commercial or industrial use and subject to a property tax levy; 
(5)the term public utility property means property, other than natural gas pipeline property, devoted to public service and owned or used by any company which performs a public service and which company is regulated by any governmental agency, and 
(6)the term State as the meaning given such term in section 110(d) of title 4 of the United States Code. 
(b) Prohibited ActsThe following acts unreasonably burden and discriminate against interstate commerce, and a State, subdivision of a State, authority acting for a State or for a subdivision of a State, or any other taxing authority, taxing jurisdiction, or taxing district established under State law may not do any of them: 
(1)Assess natural gas pipeline property at a value that has a higher ratio to the true market value of the natural gas pipeline property than the ratio that the assessed value of other commercial and industrial property in the same assessment jurisdiction has to the true market value of the other commercial and industrial property. 
(2)Levy or collect a tax on an assessment that may not be made under paragraph (1). 
(3)Levy or collect an ad valorem property tax on natural gas pipeline property at a tax rate that exceeds the tax rate applicable to commercial and industrial property in the same assessment jurisdiction. 
(4)Impose any other tax that discriminates against a natural gas pipeline providing transportation subject to the jurisdiction of the Federal Energy Regulatory Commission. 
(c)Jurisdiction of CourtsNotwithstanding section 1341 of title 28 of the United States Code, or notions of comity, and without regard to the amount in controversy or citizenship of the parties, a district court of the United States shall have jurisdiction, concurrent with other jurisdiction of courts of the United States, States, and all other taxing authorities and taxing jurisdictions to prevent a violation of subsection (b). Relief may be granted under this subsection only if the ratio of assessed value to true market value of natural gas pipeline property exceeds by at least 5 percent the ratio of assessed value to true market value of other commercial and industrial property in the same assessment jurisdiction. If the ratio of the assessed value of other commercial and industrial property in the assessment jurisdiction to the true market value of all other commercial and industrial property cannot be determined to the satisfaction of the district court through the random-sampling method known as a sales assessment ratio study (to be carried out under statistical principles applicable to such a study), the court shall find, as a violation of this section— 
(1)an assessment of the natural gas pipeline property at a value that has a higher ratio to the true market value of the natural gas pipeline property than the assessed value of all other property subject to a property tax levy in the assessment jurisdiction has to the true market value of all other commercial and industrial property; and 
(2)the collection of an ad valorem property tax on the natural gas pipeline property at a tax rate that exceeds the tax rate applicable to taxable property in the taxing district. 
2.Effective date; application of act 
(a)Effective dateExcept as provided in subsection (b), this Act shall take effect on the date of the enactment of this Act. 
(b)Application of actThe Act shall not apply with respect to any taxable year that begins before the date of the enactment of this Act. 
 
